Case 2:19-cv-00447 Document 1-4 Filed 06/12/19 Page 1 of 1 PagelD #: 25

    

A M J. Zak Ritchie
el 3 HISS aritchie@hfdrlaw.com
ES se FORMAN P.O. Box 3983
| eee | Charleston, WV 25339
LD R | DONOVAN (681) 265-3802 office
Seeeeeee RITCHIE .. (304) 982-8056 fax

June 12, 2019

VIA ECF Filing

Rory L. Perry II, Clerk of Court

U.S. District Court for the Southern District of West Virginia
Robert C. Byrd United States Courthouse

300 Virginia Street, East, Suite 2400

Charleston, WV 25301

Re: Jason Webb v. Steven L. Paine and Jan Barth

Dear Mr. Clerk:

Once the complaint, civil cover sheet, and proposed summonses are docketed and
the summonses are issued in accordance with ordinary procedures, I respectfully
request that your office serve the summons and complaint on each of the named
defendants by certified mail, return receipt requested, pursuant to West Virginia Rule of
Civil Procedure 4(c)(3)(B) & (d)(4)(D), as authorized by Federal Rule of Civil Procedure
4(e)().

Please do not hesitate to contact me if you have any questions.

Sincerely,

J. Zak Ritchie
